Carrion v 350-52 S. Fourth St. Hous. Dev. Fund Corp. (2022 NY Slip Op 06102)





Carrion v 350-52 S. Fourth St. Hous. Dev. Fund Corp.


2022 NY Slip Op 06102


Decided on November 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
LINDA CHRISTOPHER
PAUL WOOTEN
LILLIAN WAN, JJ.


2019-11350
 (Index No. 522501/17)

[*1]Maria Carrion, appellant, 
v350-52 South Fourth Street Housing Development Fund Corporation, et al., respondents.


Zucker & Regev, P.C., Brooklyn, NY (Gary A. Zucker and Daniel B. Rubin of counsel), for appellant.
Gerber Ciano Kelly Brady, LLP, Garden City, NY (Erin N. Mackin of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Loren Baily-Schiffman, J.), dated September 19, 2019. The order granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is reversed, on the law, with costs, and the defendants' motion for summary judgment dismissing the complaint is denied.
The plaintiff commenced this action to recover damages for personal injuries she allegedly sustained when she slipped and fell on water that had accumulated on the bathroom floor of her apartment due to a leaking toilet. The apartment is located in a residential cooperative building owned by the defendant 350-52 South Fourth Street Housing Development Fund Corporation and managed by the defendant Del Mar Management, LLC. After the completion of discovery, the defendants moved for summary judgment dismissing the complaint, arguing that the apartment was owned by the plaintiff, and thus, the defendants were not responsible for repairing the alleged defective condition. In an order dated September 19, 2019, the Supreme Court granted the defendants' motion. The plaintiff appeals.
The Supreme Court erred in granting the defendants' motion for summary judgment dismissing the complaint. The evidence submitted by the plaintiff in opposition to the motion raised triable issues of fact regarding ownership of the apartment (see Sarvis v City of New York, 94 AD3d 854, 855; Brosnan v Town of New Windsor, 57 AD3d 468, 468; Simmons v Elmcrest Homeowners' Assn., Inc., 11 AD3d 447, 448).
In light of the foregoing, the plaintiff's remaining contentions need not be reached.
CONNOLLY, J.P., CHRISTOPHER, WOOTEN and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court